Citation Nr: 1701686	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 26, 2016 and as 70 percent from that date.

2.  Entitlement to higher initial evaluations for ischemic heart disease (IHD), evaluated as 60 percent disabling from February 8, 2012 to April 12, 2012; as 10 percent disabling from April 13, 2012 to July 17, 2012; and as 30 percent disabling from July 18, 2012.

3.  Entitlement to an effective date earlier than January 26, 2016 for the award of special monthly compensation (SMC) based on housebound status.  

4.  Entitlement to a total evaluation based on unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1967 January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2015.  A transcript of the hearing has been associated with the record.  

In August 2015, the Board dismissed the issue of entitlement to an effective date earlier than May 2, 2011 for the grant of service connection for PTSD and denied an effective date prior to February 8, 2012 for the grant of service connection for ischemic heart disease (IHD).  It also remanded the issues of entitlement to higher initial evaluations for PTSD and IHD, as well as the issue of entitlement to a TDIU.  

While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) issued a statement of the case on the issue of entitlement to a TDIU, and the Veteran perfected his appeal with respect to this issue in May 2016.  The AOJ also increased the evaluation of the Veteran's PTSD to 70 percent, effective January 26, 2016, and granted special monthly compensation (SMC) based on housebound status effective January 26, 2016.  In June 2016, the Veteran's attorney disagreed with the effective date assigned to the 70 percent evaluation for PTSD, as well as the effective date assigned to the award of SMC.  A statement of the case was issued in October 2016, and the Veteran perfected his appeal in November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's May 2016 and November 2016 substantive appeals indicate that he wishes to have videoconference hearings on the issues of entitlement to a TDIU and the effective date assigned to the award of SMC.  Notably, the issues of entitlement to higher initial evaluations for PTSD and IHD remain in appellate status.  Because evidence and testimony submitted in regards to the newly appealed issues of entitlement to a TDIU and an earlier effective date for the grant of SMC will likely include information relevant to the issues of entitlement to higher initial evaluations for PTSD and IHD, the Board has concluded that these issues are intertwined with the issues of entitlement to a TDIU and an earlier effective date for the grant of SMC, for which the Veteran has requested, but not yet been afforded a hearing.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Moreover, because the issues are intertwined with issues which have been the subject of a previous Board hearing, the future videoconference hearing should be scheduled with the undersigned, who chaired the previous Board hearing.  

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a videoconference hearing at the Muskogee, Oklahoma RO before the undersigned Veterans Law Judge (VLJ) Michael A. Pappas.  If Michael A. Pappas is unable to accommodate this hearing request, the hearing should be scheduled before another Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before VLJ Michael A. Pappas, the RO need not take any further adjudicatory action, but 
should return the claims folder to the Board for further appellate review.   



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




